ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent neglected a client’s post-conviction relief matter and failed to communicate with his client. Following the institution of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which respondent admits that his conduct violated Rules 1.3, 1.4, and 8.4(a) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Willard James Brown, Sr., Louisiana Bar Roll number 23405, be publicly reprimanded.
IT IS FURTHER ORDERED that respondent shall enroll in and attend the Ethics School program offered by the Louisiana State Bar Association’s Practice Assistance and Improvement Committee.
*37IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.